 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 245 
In the House of Representatives, U. S.,

May 5, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1229) to amend the Outer Continental Shelf Lands Act to facilitate the safe and timely production of American energy resources from the Gulf of Mexico, and providing for consideration of the bill (H.R. 1230) to require the Secretary of the Interior to conduct certain offshore oil and gas lease sales, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 1229) to amend the Outer Continental Shelf Lands Act to facilitate the safe and timely production of American energy resources from the Gulf of Mexico. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources. After general debate the bill shall be considered for amendment under the five-minute rule. The amendment recommended by the Committee on Natural Resources now printed in the bill shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part A of the report of the Committee on Rules accompanying this resolution. Each further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.At any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 1230) to require the Secretary of the Interior to conduct certain offshore oil and gas lease sales, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. All points of order against provisions in the bill are waived. No amendment to the bill shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
3.In the engrossment of H.R. 1229, the Clerk shall— 
(1)add the text of H.R. 1230, as passed by the House, as new matter at the end of H.R. 1229; 
(2)conform the title of H.R. 1229 to reflect the addition of H.R. 1230, as passed by the House, to the engrossment; 
(3)assign appropriate designations to provisions within the engrossment; and 
(4)conform cross-references and provisions for short titles within the engrossment. 
 
Karen L. Haas,Clerk.
